Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of Group II, claims 12-20, and SEQ ID NO: 16 as the species, in the reply filed on 06/06/22 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/22.

Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is rejected under 35 U.S.C. 102 as being anticipated by Borysov et al. (2015. The N Terminus of the Retinoblastoma Protein Inhibits DNA Replication via a Bipartite Mechanism Disrupted in Partially Penetrant Retinoblastomas. Molecular and cellular biology, 36(5), 832–845) as evidenced by Uniprot (BLAST, 1990).
Borysov teaches that The N-terminal domain of the retinoblastoma (Rb) tumor suppressor protein (RbN; residues 1 to 400) harbors in-frame exon deletions in partially penetrant hereditary retinoblastomas and is known to impair cell growth and tumorigenesis (abstract). This reference further teaches that Rb exon 7 (encoding amino acids 202-241) is necessary and sufficient to target and inhibit the replicative CMG helicase, resulting in the accumulation of inactive CMGs on chromatin, and that an independent N-terminal loop domain specifically blocks DNA polymerase α (Pol-α) and Ctf4 recruitment without affecting DNA polymerases ε and δ or the CMG helicase (abstract, p. 835, Col. 2). This reference further teaches that individual disruption of exon 7 or the projection in RbN or Rb, as occurs in inherited cancers, partially impairs the ability of Rb/RbN to inhibit DNA replication and block G1-to-S cell cycle transit (Abstract). 
Borysov teaches that exon 7/F2 (aa 202 to 241), exon 9 (aa 287 to 313), and the projection/F1 domain (aa 173 to 187; from the end of the α -helix in exon 5 to the beginning of the α helix in Ex6) were generated, and that RbN was effective in blocking CMG helicase activity and by impairing the association of DNA polymerase α with replisomes (p. 833-835). This reference teaches that full-RbN protein inhibits DNA replication in Xenopus oocyte-derived in vitro-replicating extracts (P. 833, Col. 2, See Also FIG. 1).
Amino acids 217-224 of RbN are identical to the LVISFQLMLCVLDYFIK sequence, which anticipates the elected SEQ ID NO: 16, as well as SEQ ID NOs 1-3 and 14. This sequence corresponds to the N-terminal residues 212-228 of the Rb protein, as evidenced by the Uniprot database via BLAST (1990). 
As such, the method of inhibiting CMG helicase function of claim 12 by contacting a cell with SEQ ID NO: 16 is anticipated. 



Claim Rejections 35 USC 103(A)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al. (WO 9958135A1).
Hope teaches methods of treating cancer with tumor suppressor peptides, including human Rb1, SEQ ID NO: 7 (Abstract, p. 39-40).  This reference further teaches that specific cancers treatable with Rb1 peptides include sarcomas and carcinomas, specifically lung cancer (p. 13, para. 2). This reference also teaches that Rb1 may be administered in a variety of routes, including oral, intravascular, subcutaneous, intramuscular, etc. (p. 15, para. 3). Additionally, Hope teaches the use of multiple peptides, which act as chemotherapeutic agents, are administered along with chemotherapeutic agents that enhance the tumor suppressing activity, such as leptomycin A, CRM1 and RanGTP (p. 27, para. 1). 
The difference between the prior art and the instant claims is that the prior art did not specifically reduce to practice the method of treating carcinoma or sarcoma in vivo. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used Rb1 to treat both types of cancer because Hope teaches that Rb1 is deficient in these cancers and the Rb1 proteins can be used to treat them.  One would be motivated to do so because Hope teaches that Rb1 protein has tumor suppressing activity for both types of cancer. As such, there is a reasonable expectation of success that carcinoma and sarcoma are treatable with Rb1.
This meets the limitations of claims 13-18 by teaching the treatment of sarcoma, carcinoma and lung cancer with SEQ ID NO: 7, of which residues 212-228 anticipate instantly claimed SEQ ID NOs: 1-3, 14 and 16. This reference also renders obvious claims 19 and 20 because Hope teaches various claimed routes of administration and that chemotherapeutics may be administered in the method of treatment.  
As such, claims 13-20 are rendered obvious over Hope et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654